 


109 HR 4687 IH: To ease the transition of National Guard and Reserve members adversely affected by the closure or realignment of reserve component facilities by authorizing their temporary detail to duty with other reserve component units.
U.S. House of Representatives
2006-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 4687 
IN THE HOUSE OF REPRESENTATIVES 
 
February 1, 2006 
Mr. Green of Wisconsin introduced the following bill; which was referred to the Committee on Armed Services 
 
A BILL 
To ease the transition of National Guard and Reserve members adversely affected by the closure or realignment of reserve component facilities by authorizing their temporary detail to duty with other reserve component units. 
 
 
1.Detail of reserve component member to duty with another reserve component unit following closure or realignment of reserve component facility at which the member served 
(a)In generalChapter 1213 of title 10, United States Code, is amended by adding at the end the following new section: 
 
12504.Reserve component members: temporary detail to another reserve component unit following base closure or realignment 
(a)DetailAt the request of a member of a reserve component described in subsection (b), the Secretary concerned may detail the member to duty with another unit of the same reserve component or a unit of a different reserve component under the jurisdiction of that Secretary. To the maximum extent practicable, the Secretary shall accommodate the requests of members for detail under this subsection. 
(b)Eligible membersTo be eligible for detail under subsection (a), a member of a reserve component must have been assigned, immediately before requesting the detail— 
(1)to duty at a reserve component facility approved for closure or realignment pursuant to a base closure law; or 
(2)to duty with a unit of the reserve components relocated pursuant to a base closure law to a location more than 100 miles from the residence of the member. 
(c)Duration of detailThe detail of a reserve component member under subsection (a) may not exceed two years. 
(d)FundingIf a reserve component member is detailed to another reserve component under subsection (a), the expenses of the member while so detailed shall be paid from appropriations for the reserve component from which the member was detailed. Payable expenses include allowances for subsistence and housing under sections 402 and 403 of title 37 and expenses for medicine and medical attendance.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
12504. Reserve component members: temporary detail to another reserve component unit following base closure or realignment.  
 
